492 F.2d 747
UNITED STATES of America, Plaintiff-Appellee,v.Ray Gene COOK, Defendant-Appellant.
No. 73-2906.
United States Court of Appeals, Fifth Circuit.
April 12, 1974.

Victor Arditti, Raymond C. Caballero, El Paso, Tex.  (court-appointed), for defendant-appellant.
William Sessions, U.S. Atty., San Antonio, Tex., Ronald F. Ederer, Asst. U.S. Atty., El Paso, Tex., for plaintiff-appellee.
Before ALDRICH, Senior Circuit Judge,1 and BELL and GEE, Circuit judges.
PER CURIAM:


1
Appellant was convicted of marijuana violations under federal statutes. 21 U.S.C.A. 841(a)(1), 846.  There was no objection whatever he now claims was the evidence which he now claims was the product of an illegal search of an automobile by the border patrol.  We pretermit questions of standing and whether the search took place at a permanent as distinguished from a temporary check point.  In essence, appellant is seeking relief under Almeida-Sanchez v. United States, 1973, 413 U.S. 266, 93 S. Ct. 2535, 37 L. Ed. 2d 596.  The search here was prior to the date of that decision and thus it is of no avail to appellant.  See Miller v. United States, 5 Cir., 1974, 492 F.2d 37.


2
There is likewise no merit in the other assignments of error, which are also based on the admission of evidence.  This evidence, seized during an arrest pursuant to an arrest warrant, was not proscribed for any of the reasons claimed by appellant.


3
Affirmed.



1
 Hon.  Bailey Aldrich, Senior Circuit Judge of the First Circuit, sitting by designation